internal_revenue_service number release date index numbers --------------------------- ------------------------------ ------------------------ --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc corp b06 plr-117697-08 date date legend distributing ------------------------------------------------------------- -------------------------------------------------- ------------------------------ controlled business a b c d e f g h i j -------------------------------------------------------- ---------- ---------------------- ------------------------ --------------------- --------------------- --- ----- -------- -------- --------- --------- plr-117697-08 k l m n o p q x y ------- ------- ------ --------- --------- ------ -------- --------- --------- dear ------------- this letter responds to your date letter from your authorized representatives requesting rulings on certain federal_income_tax consequences of a proposed transaction additional information was received subsequently the information provided in these letters is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and except where expressly provided has made no determination regarding whether the distribution described below i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 distributing is an s_corporation engaged in business distributing has outstanding voting and non-voting common_stock held as follows plr-117697-08 shareholder number of percentage number of a b c d total voting shares g f h e x n l o k q non-voting shares i i j y percentage m m p q individuals a and b are married and individuals c and d are married individuals a and c are sisters financial information has been received indicating that business has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years for valid corporate business purposes described herein distributing desires to separate business the separation is intended to be accomplished by the following steps i distributing will transfer p of the assets used in business to controlled a newly formed wholly owned subsidiary in exchange for all of the controlled stock and the assumption by controlled of certain liabilities associated with the transferred assets the contribution controlled will have the same number and class of shares as distributing ii distributing will distribute all of the controlled stock to c and d solely in exchange for all of their distributing stock the distribution iii controlled will elect to be taxed as an s_corporation the following representations have been made in connection with the contribution and distribution collectively the proposed transaction a controlled and its shareholders will pay all expenses associated with the proposed transaction b any indebtedness owed by controlled to distributing after the proposed transaction will not constitute stock_or_securities plr-117697-08 c the fair_market_value of the controlled stock received by each of c and d will be approximately equal to the fair_market_value of the distributing stock surrendered by each such shareholder in the exchange d no part of the controlled stock to be distributed by distributing to c and d will be received by either of them as a creditor employee or in any capacity other than that of a shareholder of distributing e the five years of financial information submitted on behalf of business that will be conducted by distributing immediately after the proposed transaction represents its present operation and with regard to that business there have been no substantial operational changes since the date of the last financial statements submitted f the five years of financial information submitted on behalf of business that will be conducted by controlled immediately after the proposed transaction represents its present operation and with regard to that business there have been no substantial operational changes since the date of the last financial statements submitted g following the proposed transaction distributing and controlled will each continue independently and with its separate employee s the active_conduct of its share of all the integrated activities of business conducted by distributing before the proposed transaction h the proposed transaction will be carried out for the following corporate business purposes i to eliminate conflicts and disagreements between a and c over how the business should be conducted and ii to allow each individual to go her separate way and apply her own approach to the operation of the business the distribution is motivated in whole or substantial part by these corporate business purposes i the proposed transaction will not be used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both j the total adjusted bases and the fair_market_value of the assets of the business transferred to controlled by distributing in the proposed transaction will each equal or exceed the sum of i the total liabilities to be assumed within the meaning of sec_357 by controlled and ii the total amount of any money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing from controlled and transferred to its creditors in connection with the transaction k the liabilities to be assumed within the meaning of sec_357 by controlled in the proposed transaction were incurred in the ordinary course of business and are associated with the assets being transferred plr-117697-08 l the total fair_market_value of the assets that distributing will transfer to controlled will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without recognition of gain received by distributing from controlled in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange m the aggregate fair_market_value of the assets contributed to controlled in the contribution will exceed the aggregate basis of those assets n distributing has not accumulated and will not accumulate its receivables or make any extraordinary payment of its payables in anticipation of the proposed transaction o no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the proposed transaction p for purposes of sec_355 immediately after the distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution q for purposes of sec_355 immediately after the distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution r payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length s to the extent any transfer in the proposed transaction is an early disposition of property for which an investment_credit has been or will be claimed under sec_46 the income_tax_liability for the taxable_year in which the investment_credit_property including plr-117697-08 any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect the early disposition of the property t immediately after the proposed transaction less than two-thirds of the assets of each of distributing and controlled will be investment_assets as defined in sec_355 u no two parties to the transaction are investment companies as defined in sec_368 and iv v the proposed transaction is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation w upon formation controlled will be classified as an association_taxable_as_a_corporation for federal tax purposes x upon formation controlled will not elect to be classified as qualified_subchapter_s_subsidiary based on the information submitted and the representations provided we rule as follows in connection with the proposed transaction the contribution and the distribution will constitute a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will not recognize any gain_or_loss on the contribution sec_357 and sec_361 controlled will not recognize any gain_or_loss on the contribution sec_1032 controlled's basis in each asset received from distributing in the contribution will equal the basis of that asset in the hands of distributing immediately before such contribution sec_362 controlled's holding_period in each asset received from distributing in the contribution will include the period during which distributing held that asset sec_1223 plr-117697-08 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 distributing will not recognize any gain_or_loss on the distribution sec_361 neither c nor d will recognize any gain_or_loss nor otherwise include any amount in income upon the distribution sec_355 the basis of the controlled stock in the hands of c and d in each case will be the same as the basis in their distributing stock sec_358 a distributing shareholder's holding_period in the controlled stock received will include that shareholder's holding_period for the distributing stock surrendered in exchange therefor provided that the distributing stock is held as a capital_asset on the date of the proposed transaction sec_1223 the momentary ownership by distributing of the stock of controlled as part of the reorganization under sec_368 will not cause controlled to have an ineligible shareholder for any portion of its first taxable_year under sec_1361 if controlled otherwise meets the requirements of sec_1361 controlled will be eligible to make an election under sec_1362 to be classified as a subchapter_s_corporation for its first taxable_year provided such election is made effective immediately after the distribution of controlled provided that the assets of business currently held by distributing are not presently subject_to the built-in_gain provisions of sec_1374 the portion of those assets transferred to controlled will continue to not be subject_to the built-in_gain provisions of sec_1374 in the hands of controlled no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the proposed transaction is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or controlled_corporation or both see sec_355 and sec_1_355-2 iii whether the proposed transaction is part of a plan or series of related transactions under sec_355 iv whether distributing is a valid s_corporation and v whether controlled is otherwise eligible to be an s_corporation this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-117697-08 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely alfred c bishop jr branch chief branch corporate cc
